 


110 HR 195 IH: Seniors’ Health Care Freedom Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 195 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Paul (for himself, Mr. Jones of North Carolina, and Mr. Culberson) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide greater health care freedom for seniors. 
 
 
1.Short titleThis Act may be cited as the Seniors’ Health Care Freedom Act of 2007. 
2.Facilitating the use of private contracts under the medicare programSection 1802(b) of the Social Security Act (42 U.S.C. 1395a(b)) is amended by striking paragraph (3) and by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 
3.No eligibility condition based on refusal to participate in a government programNo persons otherwise eligible for old-age benefits under Social Security shall be denied such benefits because of their voluntary refusal to participate in any part of the Medicare program. 
 
